DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 May 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 26 September 2019 and 15 May 2020.
Allowable Subject Matter
5.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Hayes et al US 2019/0158487 A1 (hereinafter Hayes).  Hayes is directed to cryptographically transmitting and storing identity tokens and/or activity data among spatially distributed computing devices [abstract].  Hayes teaches receiving a token and storing the token in an identity chain [0028].  However, the prior art does not disclose, teach or fairly suggest the combination of limitations of “receive, via the communication interface, a token request, wherein the token request comprises an indication of a source”, “retrieve, from the memory, one or more second tokens, wherein the one or more second tokens are assigned to the source” and “transmit, via the communication interface and to the authentication platform, the one or more second tokens”, as recited in independent claims 1, 11 and 20.  In particular, transmit, via the communication interface and to the authentication platform, the one or more second tokens.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Gray et al US 2020/0274712 A1 directed to techniques for implementing a ledger-independent token service [abstract].
B.  Thakkar US 2018/0077142 A1 directed to facilitating sharing of credentials and other secret data in a networked computing environment [abstract].
C.  Brown et al US 2013/0252583 A1 directed to an authentication server and methods of generating a token for use by a mobile device to establish authorization for the mobile device to access a service provided by a service server [abstract].
D.  Gamble et al US 2013/0145450 A1 directed to providing a paradigm for securely transmitting messages using an auditable message token and associated protocol for recording information pertaining to events occurring with respect to transmission of a message [abstract].
E.  Girish et al US 2019/0020478 A1 directed to provisioning a token by a secure authentication system [abstract].
F.  Jain et al US 2018/0337784 A1 directed to systems for authorization protocols that allow software applications to gain access to protected electronic resources [abstract].
G.  Chang et al US 2020/0145403 A1 directed to an authentication system and an authentication method performing authentication for a user device through an authentication server [0001].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492